Citation Nr: 1717737	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, April 1965 to April 1969, and September 1969 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran presented testimony before the undersigned in a July 2010 hearing, and a transcript of that hearing is of record.  

In an April 2014 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In May 2015, the Court issued a Memorandum Decision setting aside the April 2014 Board decision.  The issue of entitlement to service connection for a low back disability was remanded to the Board for readjudication.  In September 2015, the Board remanded the claim for additional development of the evidence of record pursuant to the Court's directions for seeking any February to April 1982 medical visit records at the Fargo VAMC and the Sioux Falls VAMC.  In December 2015, both the Fargo and the Sioux Falls VAMCs answered the request with negative responses and indicated that there were no such treatment records.  The Veteran was notified in a December 2015 supplemental statement of the case that no records were found.  In June 2016, the Board again remanded the claim to the RO to obtain an additional medical opinion.  The requested opinion was obtained in September 2016.  Thus, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The weight of the probative evidence is against a finding that a current low back disability is related to the Veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and a relationship between a low back disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated December 2007 provided the Veteran with all required notice, and the Board notes that the Veteran has received several readjudications of his claim since that time.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service medical records, VA medical treatment records, and private treatment records have been obtained, to the extent available.  Unfortunately, as the Board noted in its November 2010 Remand, a portion of the Veteran's original claims file was lost or misplaced.  Accordingly, a search for the missing claims file was undertaken.  Upon negative response from the Records Management Center and the RO in Fargo, North Dakota, the Appeals Management Center undertook additional development and determined that the claims file was not available and deemed the claims file missing.  The Board has thus been presented with the rebuilt claims file.  While it is difficult for the Board to determine which records remain missing, the Board finds that the missing records are not prejudicial to the Veteran, because the Veteran denies having received medical care for his claimed low back disability during the period for which records are missing.  However, the Board acknowledges that there is a heightened obligation to explain findings and to carefully consider the resolution of reasonable doubt in favor of the claimant where records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Additionally, the Veteran has indicated on several occasions that he underwent a VA examination in March 1982 in Fargo, North Dakota.  In September 2008 and February 2009, the RO attempted to obtain treatment records from March 1982, and in both cases, the RO received a response indicating that no records were available from that time.  In September 2015, the Board again remanded the claim for additional development of the evidence of record pursuant to the Court's directions for seeking any February to April 1982 medical visit records at the Fargo VAMC and the Sioux Falls VAMC.  In December 2015, both the Fargo VAMC and the Sioux Falls VAMC answered the request with negative responses and indicated that there were no such treatment records.  The Board finds that the RO has attempted to develop the record as much as possible, and any further efforts to obtain the purported March 1982 records would be futile.  Therefore, the Board finds that VA has fulfilled the duty to assist in obtaining such records. 

The Veteran has been provided with three VA examinations of his low back.  Two of the examinations are inadequate for the purpose of making a decision in the instant case.  At the third examination, in April 2012, the VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Subsequently, in September 2016, another VA examiner reviewed the claims file, to include consideration of the Veteran's statements, and agreed with the opinion given by the April 2012 VA examiner.  Adequate rationale was given for the expressed opinion.  The April 2012 VA examination report and September 2016 VA opinion are therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The medical evidence shows that the Veteran has been diagnosed with several low back disabilities, including lumbago and degenerative disc disease.  With respect to an in-service event, disease, or injury, the Veteran received treatment in-service for lower back pain on several occasions, to include in August 1972 and October 1973.  The Veteran reported experiencing recurrent back pain during his May 1981 separation examination, but an associated retirement physical examination found a normal spine examination.  Thus, low back symptoms were shown in service and a current disability of the low back is shown.  The remaining issue is whether there is a nexus, or connection, between the Veteran's in-service injuries and his current low back disability.  

Regarding medical evidence of nexus, in a July 2001 private treatment record, the Veteran complained of recurrent pain in the right thigh and knee, with occasional discomfort into the buttocks.  X-ray examination of the lower back found no acute findings, though some narrowing was noted of the L5-S1 interspace.  In a separate treatment record from July 2001, the Veteran complained of right hip, back, and leg pain that was progressively worsening and that had persisted for approximately one week.  In an August 2008 private treatment record, the Veteran indicated that he had experienced low back pain for about the preceding nine months.  The Veteran indicated that he had experienced problems "on/off" for 40 years.  Another August 2008 private record indicated that the Veteran stated that he had been having pain in the right lumbar region starting in 1965.  

In December 2008, the Veteran indicated that he had experienced symptoms associated with a lower back condition since the fall of 1965.  The Veteran indicated that until 2007, he was able to contain the pain associated with his low back condition with over-the-counter medications, Valium, and muscle relaxers.  The Veteran indicated that he experienced intense pain associated with the back condition.  The Veteran indicated that he did not seek medical assistance for 20 years following active duty service because as a Registered Nurse (RN), he was able to provide his own medical care.  The Veteran stated that his orthopedic condition was from previous injuries to an articulated joint that occurred over a period of time.  

In March 2009, the Veteran noted that records from October 1973 and May 1981 indicated that he had a "recurrent" back condition.  The Veteran stated that he first sustained a back injury while in service in 1965.  The Veteran indicated that he self-treated his back condition until 2001, when the pain became so intense that he could not walk more than 40 feet.  The Veteran stated that after April 1974, he maintained his own care with over-the-counter medications to control the discomfort in his back.  The Veteran stated that a person may have a chronic medical condition for many years with intermittent exacerbations that may require a physician's medical intervention.  Other times, an individual can maintain their comfort levels with over-the-counter medications.  

The Board has previously noted that a September 2009 VA examination was inadequate that the examiner did not provide an adequate rationale for the opinion that the Veteran's low back disability was not related to active service.  The September 2009 VA examiner based the opinion on a lack of contemporaneous medical records from the Veteran's separation from service until 2001.  The Board noted that the mere lack of contemporaneous medical records is not fatal to a claim.  Dalton v. Nicholson, 21 Vet App. 23 (2007) (examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service records to provide a negative opinion).  The Board remanded the claim for another medical opinion.  

During the July 2010 Board hearing before the undersigned, the Veteran indicated that he did not seek medical treatment for his back from 1981 to 2001 because the back condition was inadequately severe to warrant medical attention.  The Veteran indicated that he used over-the-counter medications to treat back pain.  

At a December 2010 VA examination, the examiner concluded that the it was less likely than not that the Veteran's current back problems were the result of any period of active service in 1972, 1973, or two other episodes of treatment in service, and were not related to the notation of recurrent low back pain noted at the Veteran's 1981 separation from service.  The examiner noted that there was no consistent treatment pattern for the Veteran's low back pain and the next time he had low back pain was many years later.  The examiner indicated that the Veteran reported that he did not complain of back pain at any time because he was working as a medic and continued to work despite the pain.  However, the examiner again did not consider the Veteran's report of continuing back pain and self-treatment for many years following service and again relied on a lack of contemporaneous treatment records.  Consequently, the Board again found that the examination was inadequate, and remanded the claim for an additional VA examination.  

At an April 2012 VA examination, the examiner discussed the Veteran's history of in-service back injuries.  The examiner noted that the Veteran reported having an onset of right leg pain four years ago and left leg pain about a year ago.  The examiner noted that the Veteran complained of a constant low back ache.  After review of the evidence of record and after considering the Veteran's contentions, the examiner opined that it was less likely than not that the Veteran's current lumbar spine disability was the result of injuries in-service.  The examiner noted that the Veteran's in-service injuries were either not reported, or by history consisted of short-term muscle sprains, requiring muscle relaxants after wrenching his back or lifting, and were treated with muscle relaxants.  The examiner noted that there was no report of significant history to the low back, such as to cause moderate degenerative changes of the lumbosacral spine, and the examiner noted that the onset of radicular symptoms was much later.  The examiner noted that the onset of more severe back symptoms developed much later after service and could be attributed to normal wear and tear or aging.

In September 2016, another VA examiner reviewed the available records.  The examiner observed that the Veteran sustained a lower back injury in 1965 while lifting a patient who had passed out during a blood draw.  The examiner noted that the Veteran hurt his back again when lifting heavy boxes in 1972, the Veteran was also treated for back pain in October 1973 and in 1974.  The examiner further noted that the Veteran reported back pain in May 1981.  The examiner observed the July 2001 treatment record in which the Veteran complained of back pain.  The examiner commented on the private treatment records from 2008.  The VA treatment records were reviewed.  The examiner opined that the Veteran's current low back condition was less likely than not incurred in or caused by his claimed in-service injuries.  The examiner explained that although the Veteran had minor injuries during service, those injuries were most likely to be muscle strains.  The examiner noted that muscle strains cause pain which is usually temporary and resolves with time.  The examiner stated that during his service, the Veteran did not sustain any significant lower back injury to cause degenerative changes.

The Veteran has submitted credentials indicating that he is an RN specializing in psychiatry and occupational health.  As an RN, the Board finds that he is competent to offer opinions regarding the etiology of a low back disability.  Even assuming the Veteran has the requisite competency to offer such opinions, the Board assigns his etiological opinions less weight than that of the April 2012 and September 2016 VA examiners, both medical doctors.  The Veteran has consistently opined that his current symptoms are related to in-service injuries, but he has not offered an explanation as to why he believes that relationship exists.  At most, the Veteran has stated that some recurrent conditions may be effectively treated with over-the-counter medications.  The Veteran has not addressed how the sorts of injuries that he experienced in-service can give rise to degenerative disease of the low back, nor has he addressed other possible causes of low back disability, such as the natural aging process.  The April 2012 examiner reviewed the Veteran's claims file and the Veteran's contentions and found that the Veteran's low back condition was attributable to the normal aging process rather than to in-service injuries, because his in-service injuries were not of adequate severity to cause the Veteran's current symptoms.  The examiner considered the sort of injuries that the Veteran suffered in service, and then considered the likelihood of those injuries resulting in the Veteran's current low back disabilities.  The September 2016 VA examiner reviewed all available records and agreed with the opinion of the April 2012 examiner.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with a chronic low back disability, and it finds that he has not done so.  The evidence does not show that the Veteran was treated after service by any medical provider other than himself for a low back disability until 2001, or approximately 20 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  The Veteran has consistently argued that he did not seek medical care for the condition during that time because he was an RN and had the requisite medical expertise to self-treat his low back condition.  

When seeking medical treatment for low back pain in July 2001, the Veteran indicated that he had experienced symptoms associated with the condition for approximately one week.  Consistent with that notation, in another July 2001 treatment record, the Veteran complained of right leg pain for the "past couple of weeks."  In an August 2008 treatment record, the Veteran indicated that he had experienced low back pain for the preceding nine months, while also indicating that he had experienced symptomatology associated with his back "on/off" for 40 years.  The Board finds that in addition to not seeking medical care for low back symptoms for 20 years, the Veteran was, at best, inconsistent in his contemporaneous reports to care providers regarding the duration of his symptoms.  Thus, upon review of the evidence, particularly the July 2001 record that was generated before the Veteran's current claim for benefits, the Board finds that the Veteran's claim that he self-treated back pain from 1981 to 2001 to lack credibility because of inconsistent previous statements to medical care providers.  The Board finds that the contemporary reports to treatment providers at the time of treatment are more credible than later statements made in support of a claim for benefits.  Furthermore, the contradictory and varying statements lessen the credibility.

Thus, while the Board has considered the lay contentions that the Veteran experienced low back problems soon after service, the Board finds that the weight of the evidence, including the Veteran's own past contentions to medical care providers, does not support a finding of continuous symptoms since active duty.  The Board finds that Veteran's more recent assertions relating his low back disability to service to be less credible because of contradictory prior statements of record associating back pain with a more recent date of onset.  The Board finds that the Veteran's allegations of continuity of symptomatology are not credible, and the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that arthritis of the low back was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


